 

Flten

AO 245B (CASDRev. 02/] 8) Judgment in a Criminal Case for Revocations

 

 

 

 

 

 

MAR 2 9 2019
UNITED STATEs DtsTRICT CoURT
C S .“ , ' '
soUTHERN DISTRICT oF CALIFORNIA SQUT;§§§ gistjf;;é§“g; ggLLLH(§ m
. Y
UNITED STATES OF AMERICA JUDGMENT IN A CR
(For Revocation of Probation or Supervised Release)
V (For Offenses Committed On or After Novernber l, 1987)

Elwlz Ariei Betancourt Case Number_, 15_cr_02347_JAH_1

Michael L. Crowley

 

 

 

REG[STRATlON NO. Dt:f`endant`s Attomcy

51095298

E _

THE DEFENDANTZ

admitted guilt to violation ofallegation(s) l\lo. On€.

l:l was found guilty in violation ofallegation(s) No. after denial Of guilty

 

According|y, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l nvl, Committed a federal, state or local offense

Supervised Re|ease is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984_

IT lS ORDERED that the defendant shall notify thc- United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all tines, restitution, c-osts. and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant`s economic circumstances

february 19. 2019

of Sentence

Date of lmpositi§n

HQ . John A. I-louston
TED STATES DISTRICT JUDGE

lS-cr-02347-J'AH-i

AO 24513 (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: Elwiz Ariel B€tanc()ul'[ Jl,ldgm€nt - Pag€ 2 sz
CASENUMBER: 15-¢r-02347-JAH-1

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Six months.

l:l Sentence imposed pursuant to Title 8 USC Section l326(b).
E The court makes the following recommendations to the Bureau of Prisons:

U The defendant is remanded to the custody of the United States Marshal.

E The defendant shall surrender to the United States Marshal for this district:
l:l at A.l\/I. on

 

l:| as notified by the United States Marshal.

|:] The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

E on or before
E as notified by the United States l'\/Iarshal.

l:l as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

[)efendant delivered on 10

at , with a certified copy of this judgment

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

lS-cr-02347-JAH-]

